 1   DUSTIN L. CLARK
     Nevada State Bar # 10548
 2   Clark Law Counsel PLLC
     11700 W. Charleston Blvd., #170-479
 3   Las Vegas, NV 89135
     Phone: 702-540-9070
 4   E-mail: dustin@clarklawcounsel.com
     Attorney for Plaintiff Edward B. Douglas
 5
                                UNITED STATES DISTRICT COURT
 6                                   DISTRICT OF NEVADA

 7    EDWARD B. DOUGLAS, an individual                      Case No. 2:17-cv-02134-APG-PAL

 8                             Plaintiff,                 STIPULATION AND PROPOSED
                                                         ORDER TO EXTEND TIME TO FILE
 9           v.                                           RESPONSES TO MOTIONS FOR
                                                             SUMMARY JUDGMENT
10    DREAMDEALERS USA, LLC d/b/a Exotics
      Racing, a Nevada limited liability company,                    (Second Request)
11    DAVID PERISSET, an individual, and
      ROMAIN THIEVIN, an individual,
12
                               Defendants.
13
            In accordance with Federal Rule of Civil Procedure 16(b)(4), LR IA 6-1, LR IA 6-2, LR
14
     7-1, and LR 26-4, Plaintiff, EDWARD B. DOUGLAS (“Plaintiff”), and Defendants,
15
     DREAMDEALERS USA, LLC, DAVID PERISSET, and ROMAN THIEVIN (collectively
16
     “Defendants”), hereby agree and stipulate to extend the time for Plaintiff and Defendants to file
17
     responses in opposition to the counter-motions for summary judgment (ECF Nos. 31-32) from
18
     the current deadline of December 20, 2018 up to and including December 28, 2018. This is the
19
     second stipulation for extension of time to file responses in opposition to the counter-motions for
20
     summary judgment. The parties’ respective motions for summary judgment (ECF Nos. 31-32)
21
     were filed on November 15, 2018.
22
            Good cause exists to grant this stipulation and extend the response deadline to Friday,
23
     December 28, 2018. In particular, Plaintiff’s legal counsel is dealing with ongoing health issues
                                                     1
 1   that have been especially acute since early December 2018. Additionally, legal counsel for

 2   Plaintiff has been out of the office at times during this month for medical tests. Because of the

 3   personal nature of the illness, Plaintiff’s counsel prefers not to detail his condition in this

 4   stipulation but is willing to provide a declaration in support hereof for in-chambers review or

 5   under seal if the Court so desires.

 6    DATED: December 20, 2018                      DATED: December 20, 2018

 7    Respectfully submitted,                       Respectfully submitted,

 8    CLARK LAW COUNSEL PLLC                        LITTLER MENDELSON, P.C.

 9     /s/ Dustin L. Clark                           /s/ Wendy M. Krincek
      Dustin L. Clark                               Wendy M. Krincek
10    Attorney for Plaintiff                        Marcus B. Smith
                                                    Attorney for Defendants
11

12

13                                                IT IS SO ORDERED.

14

15                                                ________________________________________
                                                  UNITED
                                                  UNITEDSTATES
                                                          STATESMAGISTRATE     JUDGE
                                                                   DISTRICT JUDGE
16                                                Dated: December 20, 2018.

17
                                                  DATED: _________________________________
18

19

20

21

22

23

                                                    2
